Citation Nr: 0836410	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to May 
1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges in-service incidents, which he believes 
to be causally related to his hepatitis C, to be either 
inoculations or having teeth extracted by an ungloved 
dentist.  The veteran maintains that he has no other risk 
factors for hepatitis C.  

The Board observes that VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.; see also. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  Therefore, the Board finds that 
the veteran should be afforded a VA examination to determine 
whether the veteran's hepatitis C is related to service.

The veteran has requested that treatment records from the 
Charleston VA Medical Center (VAMC) dating since 1970 should 
be requested.  While records from Charleston VAMC dating 
since 1990 have been received and the cover sheet notes that 
"all" records were provided, the RO's request is not 
contained in the record.  Thus, it is unclear whether such 
response reflects that there are no additional records for 
the time frame from 1970 to 1990, or whether retired records 
have been searched.  The RO/AMC should clarify whether any 
records from 1970 to 1990 are available, to include search 
retired records, and if so, associate them with the claims 
file.  If no additional records are available, the veteran 
should be notified of the unavailability of such records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of what type of information and evidence 
was needed to establish a disability and effective date for 
the claim on appeal.  Thus, corrective notice can be provided 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Request VA treatment records from the 
Charleston VAMC dating from 1970 to 1990, 
to include a search of retired records.  
If no records are available, the veteran 
should be advised of such.  Current 
treatment records dating since September 
2005 should also be obtained.

3.  Schedule a VA examination in order for 
the veteran to be examined by a physician 
and to obtain an opinion regarding whether 
the veteran's hepatitis C is related to 
service.  Specifically, following review of 
the claims file, and upon consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether it 
is more likely, less likely, or at least as 
likely as not that the veteran's hepatitis 
C is the result of risk factors in service 
versus post-service risk factors.  (The 
term, "at least as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.).  The examiner should provide 
a rationale for all opinions expressed.  If 
an opinion cannot be provided without 
resorting to mere speculation, it should be 
so stated.

4.  Thereafter, re-adjudicate the claim for 
service connection.  If the claim remains 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




